DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 20 January 2021 has been entered.
 
Claim Objections
Claims 1–6 and 21 are objected to because of the following informalities:
Claim 1 should be amended to recite “an input interface configured to receive an opening command and to be activated based on the object being detected in the proximal region by the proximity sensor (lns. 9–11).
Claims 2–6 and 21 are objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Commentary: Claim 1 has been amended to recite “an input interface configured to receive an opening command and to be activated based [on] the object being detected in the proximal region. Claim 7 also now has similar language. Based on the grammar, the Office is interpreting that the “input interface” is “configured to receive an opening command” as well as “configured to . . . be activated based [on] the object being detected in the proximal region.” If Applicant meant to amend the claim such that the “opening command” was intended to be “activated based [on] the object being detected in the proximal region,” the word “and” between “opening command” and “to be activated” should be struck. If this sort of language is adopted later, the Office will likely cite Keller (EP 2 784 398 A2) to show the limitation.
Claims 1, 3, 7–11, 13–16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2016-014484 A) in view of Allen (US Pat. 8,931,400) and Mucignat et al. (US Pub. 2010/0235667).
Claim 1: Kato discloses a main body (11) that defines a chamber (12) and that defines an opening at a front of the main body (see 12 in fig. 2);
a door configured to open and close at least a portion of the opening (21, 22);
an opening assembly (54, 55) configured to apply force to the door and cause the door to pivot relative to the main body based on the force (para. 17, “push out the plungers 54A and 55A”);
a proximity sensor (400) configured to sense a proximity of an object located at a proximal region in front of the cooker device (para. 171);
an input interface (51, 51A, 52, 52A) configured to receive an opening command (para. 171, “the door opening operation units 51 and 52 . . . and control operations are performed”) and to be activated 
a control unit (56) configured to, based on the opening command, control the opening assembly to apply force to the door (para. 171); and
a display that is configured to indicate an operating state of the device (para. 186, “7-segment LED display device,” “temperature values”, part of control operation unit 50, see para. 15);
wherein the control unit is configured to:
based on the proximity sensor detecting the object in the proximal region, activate the input interface and turn on the illumination unit (para. 174, “51 and 52 . . . detect . . . parts 51 and 52 illuminate”; para. 175, “the door opening operation units 51 and 52 also serving as proximity sensors illuminate”),
Unlike the illumination unit, Kato does not seem to explicitly disclose turning on, by the control unit, the display based on detection of the object in the proximal region. Kato discloses a control operation unit 50, dedicated to controlling the device in ways other than the automated door opening. This control unit 50 itself comprises the 7-segment LED display device (para. 15). Control unit 50 is also associated with its own LED lamp to render it visible to a user in the dark (para. 171, “LED lamp”). Para. 171 seems to clearly suggest that this LED lamp is designed to activate based on the proximity sensor.
Therefore, given the disclosures of automatic display and illumination in Kato, it would have been obvious to one of ordinary skill in the art to turn on, via control unit 56, the 7-segment LED display when the proximity sensor is triggered, to save power and show it only when a user is proximate to the device.
Kato does not disclose that its main body defines a cooking chamber. Instead, the device disclosed throughout the disclosure is a refrigerator.
However, Kato states that “The content described in each of the above-described embodiments can be applied to home appliances other than refrigerators, such as laundry appliances and cooking appliances” (para. 378).
Therefore, it would have been obvious to employ the elements cited above for the claim for a cooking chamber so that it could have the same convenience of the automated door opening.
Kato does not disclose a power supply button configured to control a power supply to provide power to the input interface, the illumination unit, and the display, wherein the control unit is configured to: determine whether the power supply button of the cooker device has been pressed in a state in which the object is detected in the proximal region, and based on a determination that the power supply button of the cooker device has been pressed in a state in which the object is detected in the proximal region, deactivate the illumination unit, the input interface, and the display.
However, Allen discloses a power supply button (159) configured to control a power supply to provide power to a device (100) and a display (150) and an input interface (e.g. 156, 157, 159, a part of said display in Allen), wherein a control unit (170) is configured to deactivate the display after the display has activated (col. 7, lns. 6–17).
The advantage of this feature is that it conserves power.
Therefore, it would have been obvious to one of ordinary skill in the art to add a power button (like that of Allen) for the display, user interface, and functionally similar illumination unit of Kato to allow a user to conserve power.
Neither Kato nor Allen disclose the power button deactivating the proximity sensor, illumination unit, input interface, and display based on a determination that the power supply button of the cooker device has been pressed in a state in which the object is detected in the proximal region.

However, with respect to the proximity sensor, Mucignat teaches an equivalent configuration where certain motion sensing is ignored during a lower power mode (para. 76).
The advantage of this feature is that it keeps certain components “at least partially deactivated in the lower power management mode” (para. 76).
Therefore, it would have been obvious to one of ordinary skill in the art to deactivate the proximity sensor of Kato when the power button configured as per Allen is pressed to conserve power.
Claim 3: Kato discloses the input interface comprises a touch sensor configured to detect a touch input (para. 17, “finger is slid”).
Claim 7: Kato discloses a method for controlling opening of a door of device, the device including a main body (11) that defines a chamber (12) and that defines an opening at a front of the main body (see 12 in fig. 2), a door configured to open and close at least a portion of the opening (21, 22), an opening assembly (54, 55) configured to apply force to the door and cause the door to pivot relative to the main body (para. 17, “push out the plungers 54A and 55A”), a proximity sensor (400) configured to sense a proximity of an object located in front of the cooker device (para. 171), an input interface (51, 52) configured to receive an opening command (para. 171, “the door opening operation 
monitoring, by the proximity sensor, an area in front of the cooker device (the normal method of operating proximity sensor 400);
detecting, by the proximity sensor, an object located at a proximal region within the area in front of the cooker device (ibid.); and
based on detection of the object in the proximal region, activating, by the control unit, the illumination unit (para. 174, “51 and 52 . . . detect . . . parts 51 and 52 illuminate”; para. 175, “the door opening operation units 51 and 52 also serving as proximity sensors illuminate”);
Unlike the illumination unit, Kato does not seem to explicitly disclose turning on, by the control unit, the display based on detection of the object in the proximal region. Kato discloses a control operation unit 50, dedicated to controlling the device in ways other than the automated door opening. This control unit 50 itself comprises the 7-segment LED display device (para. 15). Control unit 50 is also associated with its own LED lamp to render it visible to a user in the dark (para. 171, “LED lamp”). Para. 171 seems to clearly suggest that this LED lamp is designed to activate based on the proximity sensor.
Therefore, given the disclosures of automatic display and illumination in Kato, it would have been obvious to one of ordinary skill in the art to turn on, via control unit 56, the 7-segment LED display when the proximity sensor is triggered, to save power and show it only when a user is proximate to the device.
Kato does not disclose that its main body defines a cooking chamber. Instead, the device disclosed throughout the disclosure is a refrigerator.
However, Kato states that “The content described in each of the above-described embodiments can be applied to home appliances other than refrigerators, such as laundry appliances and cooking appliances” (para. 378).
Therefore, it would have been obvious to employ the elements cited above for the claim for a cooking chamber so that it could have the same convenience of the automated door opening.
Kato does not disclose a power button configured to deactivate, by the control unit, the illumination unit, the input interface, and the display.
However, Allen discloses a power supply button (159) configured to control a power supply to provide power to a device (100) and a display (150) and an input interface (e.g. 156, 157, 159, a part of said display in Allen), wherein a control unit (170) is configured to deactivate the display after the display has activated (col. 7, lns. 6–17).
The advantage of this feature is that it conserves power.
Therefore, it would have been obvious to one of ordinary skill in the art to add a power button (like that of Allen) for the display, user interface, and functionally similar illumination unit of Kato to allow a user to conserve power.
Neither Kato nor Allen disclose the power button deactivating the illumination unit, input interface, and display based on a determination that the power supply button of the cooker device has been pressed in a state in which the object is detected in the proximal region.
The Office is unable to discern any particular reason for this relation between the proximity sensor and the power button, nor does Applicant propose one in the disclosure or the latest arguments. The power button would not conceivably be pressed by a user without that very user (object) being sensed by the proximity sensor. This observation further extends to any use of any input on the device 
Claim 8: Kato discloses that, based on detection of the object in the proximal region, activating the input interface, by the control unit, to enable the input interface to receive the opening command (see para. 174–176 describing that, in total, the input interface is disabled before detection of the object, but that after the proximity sensor is activated, the input interface is able to receive the opening command); and
in response to receipt of the opening command at the input interface, controlling, by the control unit, the opening assembly to apply force to the door to cause the door to pivot relative to the main body (para. 17, “if a finger is slid . . . 51A, a door opening operation is performed”).
Claim 9: Kato discloses activating, by the control unit (56), the illumination unit (51A, 52A) and the input interface (51, 52) at a same time (para. 174–175 describe that the proximity sensor, connected to the control unit (para. 171), causes the illumination and allows parts 51 and 52 to accept the door opening input).
Claim 10: Kato discloses the input interface comprising a touch sensor configured to detect a touch input (para. 17, “finger is slid”), and
wherein the method further comprises activating, by the control unit, the input interface and the touch sensor at a same time (para. 175, “51 and 52 also serving as proximity sensors illuminate . . . can be used for input”).
See also paras. 205–228 describing an “electrostatic switch” or “electrostatic detection sensor” that seems to function alternatively claimed “motion sensor.”
Claim 11: Kato appears to disclose deactivating, by the control unit, the proximity sensor based on the door being at least partially opened (para. 477, “control unit 556 ‘disables’ the function of proximity sensor 560”).
Kato does not explicitly disclose activating, by the control unit, the proximity sensor based on the door being closed. However, the activation of the proximity sensor based on the door being closed follows naturally from its deactivation as discussed in para. 477 of Kato.
Claim 13: Modified as per claim 13 above, Allen discloses maintaining, by the control unit, deactivation of the illumination unit, the input interface, and the display for a predetermined duration (col. 7, lns. 6–17, until the power button is pressed again to deactivate the standby mode).
Claim 14: Kato discloses the display being further configured to detect touch on the display (via control unit 50; para. 15, “detecting a touch”).
Kato does not explicitly seem to explicitly disclose deactivating, by the control unit, the display based on lack of detection of touch on the display for a wait time after activation of the display.
However, as argued for claim 11 above, Kato seems to disclose or render obvious this type of display or illumination deactivation (for 51A and 52A) based on time given how such would indicate lack of interaction from a user, and it would have been obvious to one of ordinary skill in the art to apply this time-based deactivation to the control unit 50 and the 7-segment LED to save power.
Claim 15: Kato discloses receiving an operation command at the display (see command types for unit 50 listed in para. 124);
determining, by the control unit, an execution command corresponding to the operation command (in light of the “cooling” describe in para. 124, this is clearly suggested in para. 126, which 
based on a determination that the operation command corresponds to an execution command, turning on, by the control unit, an LED located on the door (para. 124, “LED which transparently displays . . . by detecting a touch on the home button”; a particular LED configuration is undoubtedly associated with a particular button on the display);
determining whether the command is currently executed (necessary and inherent with the subsequent step, the related information would be impossible to relay without current execution); and
based on a determination that cooking is currently executed, controlling, by the control unit, the LED to maintain emission of light (para. 186, “displaying changing numerical values such as temperature values”).
Although Kato deals with cooling instead of cooking, it would have been obvious to one of ordinary skill in the art to translate this feature to cooking just as the rest of Kato is applicable to a cooking appliance (para. 378).
Claim 16: Kato does not disclose determining, by the control unit, whether the door is open while the LED emits light; and based on a determination that the door is open while the LED emits light, turning off, by the control unit, the LED.
However, Kato already acknowledges that saving energy by controlling LEDs is important (paras. 367 and 475), and it would have been obvious to one of ordinary skill in the art, understanding that the control unit 50 is unlikely to be used while the door is open (either because the door would not be affixed to the main body like when closed, or because a user should not interact with the control unit 50 when the door is open as it wastes refrigeration energy), to deactivate the LED for unit 50 when the door is open to save energy.
Claim 21: Kato modified with Allen and Mucignat would disclose maintaining deactivation of the proximity sensor for a predetermine duration (Allen: col. 7, lns. 6–17, until the power button is pressed again to deactivate the standby mode; Allen: para. 76, when returning to e.g. the “high active power mode”).
Commentary: Here, the Office construes “predetermined duration” broadly to mean a finite duration of any length. However, were Applicant to further limit the claim, for example with language such as “a preset predetermined duration,” the Office would argue that this would naturally result from combining Kato with Allen and Mucignat, since Mucignat clearly suggests ignoring (effectively deactivating) motion sensor data, while one of ordinary skill in the art would clearly understand that activated motion sensing is essential for user input in Kato, and a preset reactivation of the proximity sensor follows naturally from balancing these two interests.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kato as applied to claim 1 above, and further in view of Park et al. (US Pub. 2018/0372326).
While Kato discloses its input interface (51, 52) and display (50) on regions of its door (fig. 1), Kato does not disclose the door having a first upper region at which the input interface is located; a second upper region at which the proximity sensor is located; and a central upper region located horizontally between the first upper region and the second upper region, and wherein the display is located at the central upper region of the door. (Although Kato depicts an embodiment with a separate proximity sensor 400 in fig. 35, it nowhere discloses where this proximity sensor would be attached to the body in practice.)
However, this is mostly due to the fact that Kato discloses a refrigerator rather than a cooking device.
Park discloses a main body 10 for a cooking device 1, which has a display portion 60 located at a central upper region (fig. 1, see also para. 192 describing other complex features of this element) and an 
It would have been obvious to one of ordinary skill in the art to, in working Kato’s features onto a cooking device, adopt the position of the elements disclosed in Park (on the upper part of a door), as well as to add the proximity sensor of Kato at any nearby location—including the claimed location of the second upper region that surrounds the central region with the first upper region—since the placement of Park’s features area already acknowledged as appropriate for a cooking device, and because one of ordinary skill in the art would have recognized that a dedicated separate space for the proximity sensor would be useful in allowing a user a clear understanding of where this device was so that their own proximity to it could activate the desired effects described in Kato.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kato as applied to claims 1 and 7 above, and further in view of Sachon (DE 10 2009 026 659 A1).
Kato does not disclose the opening assembly being located inside of the main body vertically above the cooking chamber.
However, Sachon discloses an opening assembly (30) being located inside of a main body vertically above a chamber (11, fig. 1).
The advantage of this feature is that it protects the opening assembly.
Therefore, it would have been obvious to one of ordinary skill in the art, in working Kato’s features onto a cooking device, to relocate the opening assembly from above the main body to inside of the main body vertically above the chamber (as done in Sachon) to protect the opening assembly.
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Sachon as applied to claims 4 and 17 above, and further in view of Park.
Kato does not disclose discloses a hinge that is configured to pivotably couple the door to the main body, that is located at a bottom of the door, and that extends in a direction along the bottom of the door.
However, Park discloses a hinge (best seen in fig. 2 connecting elements 11 and 40; also mentioned in, among other places, para. 51) that is configured to pivotably couple the door to the main body (ibid.), that is located at a bottom of the door (ibid.), and that extends in a direction along the bottom of the door (given that Park’s disclosure explicitly says “hinge” (para. 51), and given the definition of the term, the piece around which the hinge shown in fig. 2 pivots would need to extend in a direction along the bottom of the door).
The advantage of this feature is that it is suitable for how a door for a cooker device is commonly attached.
Therefore, it would have been obvious to one of ordinary skill in the art to, in working Kato’s features onto a cooking device, employ a door hinge like that shown in Park, to render it suitable for how a cooker device door is commonly attached.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 6, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:00 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.